                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

BRENDA L. ROSIER,                                *

        Plaintiff,                               *

   v.                                            *           Civil Action No. 8:17-cv-2826-PX

CIVISTA MEDICAL CENTER, INC.                     *

        Defendant.                    *
                                     ***
                         MEMORANDUM OPINION AND ORDER

        On February 19, 2019, after a series of violated Court orders, this Court ordered counsel

for Plaintiff to either pay $1,898.50 in sanctions to Defendant or show cause why counsel should

not be held in contempt. ECF No. 32. Plaintiff’s counsel was required to respond to the Order

by March 5, 2019. Id. The Court specifically warned counsel that “refusal to comply with this

Court’s Order will leave the Court no choice but to hold counsel in contempt . . . , to include

issuing an arrest warrant and detaining counsel until the prior Order is satisfied.” Id. The Court

cautioned that “counsel will receive no further warning.” Id.

        It is now April 4, 2019, and Plaintiff’s counsel has not responded. As previously noted,

the Court “may impose sanctions for civil contempt ‘to coerce obedience to a court order.’” In

re Gen. Motors Corp., 61 F.3d 256, 258 (4th Cir. 1995) (quoting Connolly v. J.T. Ventures, 851

F.2d 930, 932 (7th Cir. 1988)). Where fines are futile in achieving compliance, “the Court must

consider a more severe sanction.” Enovative Techs., LLC v. Leor, 110 F. Supp. 3d 633, 637 (D.

Md. 2015). Indeed, “[t]he paradigmatic coercive, civil contempt sanction . . . involves confining

a contemnor indefinitely until he complies with an affirmative command.” Int’l Union, United

Mine Workers of Am. v. Bagwell, 512 U.S. 821, 828 (1994). The Court may “order that a

warrant be issued for [the contemnor’s] immediate arrest and that he be held in jail as a coercive
sanction for civil contempt, unless and until he purges himself of contempt and complies with”

the Court’s Order. Enovative Techs., 110 F. Supp. 3d at 637.

       Accordingly, Plaintiff’s counsel, Chidiebere Onukwugha, is found in contempt by

willfully failing to comply with Court orders, including multiple orders to pay the sanctions that

were imposed for counsel’s previous “repeated failures to adhere to Court orders.” See ECF No.

28.

       Chidiebere Onukwugha may purge this contempt finding by personally appearing, as

ORDERED, in Court on April 22, 2019 at 11:00 a.m. or by submitting proof of payment of

sanctions by filing the same on ECF at least 24 hours in advance of the April 22, 2019 hearing.

Failure to comply with this Order in any respect will subject Chidiebere Onukwugha to civil

and/or criminal contempt findings pursuant to 18 U.S.C. § 401, including but not limited to

monetary sanctions, arrest, and/or detention until the contempt is purged.



April 4, 2019__________________                              ____/S/____________________
Date                                                         Paula Xinis
                                                             United States District Judge




                                                 2
